UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1692



KEIRY SANTOS-SOTO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-236-027)


Submitted:   January 24, 2007          Decided:     February 12, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul S. Haar, Pauline M. Schwartz, LAW OFFICES OF PAUL S. HAAR,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Linda S. Wernery, Assistant Director, Janice K.
Redfern, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keiry Santos-Soto, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the immigration judge’s

denial of her requests for asylum and withholding of removal.

Because the Board affirmed under its streamlined process, see 8

C.F.R. § 1003.1(e)(4) (2006), the immigration judge’s decision is

the final agency determination.              See Camara v. Ashcroft, 378 F.3d

361, 366 (4th Cir. 2004).

            We    have      reviewed   the      administrative     record       and   the

immigration judge’s decision and find that substantial evidence

supports the ruling that Santos-Soto failed to establish past

persecution      or    a    well-founded     fear   of    future    persecution       as

necessary    to   establish       eligibility       for   asylum.    See    8    C.F.R.

§ 1208.13(a) (2006) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same).                Moreover, as Santos-Soto cannot

sustain her burden on the asylum claim, she cannot establish her

entitlement to withholding of removal. See Camara, 378 F.3d at 367

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible       for       withholding     of     removal    under     [8       U.S.C.]

§ 1231(b)(3).”).


                                         - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -